Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on April 29, 2022.

Status of Claims

Claims 14, and 33 have been amended.
Claims 14, 21-28 and 30-33 are currently pending and have been examined. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2021, September 29, 2021 and December 27, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	


	

	
 




Claim Rejections - 35 USC § 101

Claim 14 is drawn to a method (i.e., a process). As such, claims 14, 21-28 and 30-33 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims  14, 21-28 and 30-33 describe the abstract idea of distributing advertisement information based on traveling time or traveling cost, However claims  14, 21-28 and 30-33 additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
	
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 21-28 and 30-33 is rejected under 35 U.S.C. 103 as being unpatentable over Agulnek (2012/0197690) and Karambatos (2017/0249653) in view of Juliver et al. (2012/0041675) and Chen (WO 2006/136109).

Claim 14
Agulnek discloses distributing information to a distribution target:
acquiring position information of a distribution target [0042], position information of a business operator [0043],  real-time information related to a number of empty seats in a store associated with the business operator [0019], and advertising information associated with the business operator [0043]; wherein the distribution target includes at least one of a plurality of mobile bodies or a plurality of mobile communication terminals associated with a plurality of prospective customers of the business operator  (Agulnek [0042]) See at least “includes data representing locations 502(3) for delivery of the advertisement or where the mobile device is located to be target with the advertisement, such as to any mobile device 130 in the geographic region, to mobile devices located in a defined portion of the geographic region…” Where Examiner interprets devices in a defined geographic region as prospective customers. See [0019] where the reference teaches sending targeted advertisements based on services available at the destination.
Agulnek does not explicitly disclose real-time information related to a number of empty seats in a store associated with the business operator. However, Agulnek teaches sending targeted advertisements for restaurants [0018] that include services available [available seats]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the services available at a restaurant would be the availability to accommodate service based on available seats. 
	
determining a traveling time of the distribution target based on the position information of the distribution target and the position information of the business operator; (Agulnek [0005][0042]); Where the reference teaches that a distribution target is determined by following the ways  “The advertisement data 502 includes data representing locations 502(3) for delivery of the advertisement or where the mobile device is located to be target with the advertisement, such as to any mobile device 130 in the geographic region, to mobile devices located in a defined portion of the geographic region, such as within a region defined by a polygon or a circle centered on a defined point location, and so on. In one embodiment, the advertisement is targeted based on the mobile device's real time or current location.” See [0005] “The advertisement includes an incentive to visit a point of interest associated with the advertisement to obtain a product or a service. The method determines a travel time from a current location of the navigation system to the destination including traveling to the point of interest to obtain the product or the service.”  
Agulnek does not explicitly disclose distributing the advertisement information nor travel cost. Karambatos teaches:
selecting a set of mobile communication terminals from the plurality of mobile communication terminal based on the determined traveling time and a traveling cost of a set of prospective customers of the plurality of prospective customer to the business operator, wherein the set of prospective customers is associated with the selected set of mobile communication terminals (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [advertising information] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of distributing information to a distribution target, as taught by Agulnek, using travel time and cost to determine which customer receive content, as taught by Karambatos, to aid restaurant owners in determining if sending offers is financially beneficial to their business.
Agulnek nor Karambatos explicitly teach determining demographic information. Juliver et al. teaches:
receiving, from a camera associated with at least one mobile body of the plurality of mobile bodies, a captured image of the set of prospective customers; Page 2 of 17Application No. 15/778,044 Reply to Office Action of August 23, 2021 and Advisory Action of November 9, 2021 executing a face recognition process on the received captured image (Juliver [0183]); 
determining demographic information based on the execution of the face recognition process, wherein the demographic information includes a number of prospective customers of the set of prospective customers in a respective mobile body of the plurality of mobile bodies (Juliver [0232]);  See at least “Determination of the specific data to be presented on an individual user's mobile device, and its type of format, could be determined based on numerous criteria including…client demographics or other information.”
comparing the number of prospective customers of the set of prospective customers with the number of empty seats in the store associated with the business operator; and controlling a distribution of the advertising information to the selected set of mobile communication terminals based on the determined demographic information and a result of the comparison of the number of prospective customers with the number of empty seats in the store associated with the business operator  (Juliver [0232]). Where the reference teaches displaying promotional information based on client demographics and specified destination details [where specified destination details are seat availability at a merchant]
controlling the distribution of the advertising information based on the determined demographic information and specific time slots and days of a week [Juliver [0232][0190]) See at least “Determination of the specific data to be presented on an individual user's mobile device, and its type of format, could be determined based on numerous criteria including the client's current geographic location and/or specified destination (nationally, regionally or locally) as determined by the client's GPS or cellular location services and/or specified destination details, or may be based on client demographics or other information.” See also [0190] “the client management server 52 may analyze this data and/or make recommendations to a client, based on some combination of one or more of criteria such as their specified requirements, preferences, location and time of day.”
Juliver does not explicitly disclose comparing available seats to determined passengers. However, Juliver teaches sending promotional content based on determined passengers that also considers the specified destination details. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the specified destination details would include available seats, because the merchant would not entice customers that the merchant could not accommodate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of distributing information to a distribution target and using travel time and cost to determine which customer receive content, as taught by Agulnek and Karambatos, using in vehicle information to determine which customers receive content, as taught by Juliver, to help restaurant owners send content that is more likely to receive a positive response.
Juliver teaches displaying promotional content based on customer demographics and a time of day criteria however none of the reference teach displaying advertisement information to an interior and exterior of the mobile body. Chen teaches a vehicle based content display system for displaying advertisement information to an interior and exterior of the mobile body.
controlling the distribution of the advertising information to an interior of the plurality of mobile bodies and an exterior of the plurality of mobile bodies (Chen Page 4 Lines 25-29; Page 5 Lines 1-10]  See at least “a content display system comprises an outdoor content LCD display panel installed outside a vehicle” and “The indoor content display for passenger-viewing might comprise a back-of-headrest LCD display panel for displaying different types of information to passengers en route” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of distributing information to a distribution target and using travel time and cost to determine which customer receive content based on demographics and time of day, as taught by Agulnek, Karambatos and Juliver, advertisement information to an interior and exterior of the mobile body, as taught by Chen, to provide more targeted advertisements to traveling customers.

Claim 21
Agulnek discloses the following:
predicting the traveling time based on travel of the distribution target to the business operator; and selecting the set of mobile communication terminals based on the predicted travelling time (Agulnek [0055][0056]). See at least “the advertising program 204 determines the travel time to the destination with a visit to the point of interest associated with the advertisement from the current position of the mobile device 130.”  See also [0056] where the advertisement with incentive is selected [sent] if the mobile device will reach the destination [travel time] by an end time.
Agulnek does not explicitly teach traveling cost. Karambatos teaches identifying a travel cost.
and the traveling cost (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [selecting the target] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the method of distributing the offer to the user based on time and cost, as taught by Karambatos, to increase the likelihood that the offer will be redeemed because it is in route to a destination the user is already traveling.

Claim 22
Agulnek discloses the following:
selecting the set of mobile communication terminals based on a traffic situation of a route between the set of mobile communication terminals and the business operator (Agulnek [0060]).  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”

Claim 23
Agulnek discloses the following:
further comprising selecting the set of mobile communication terminals based on the traveling time of the set of prospective customers to the store associated with the business operator (Agulnek [0055][0060]); Examiner interprets a seat to be a business establishment.  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”
Agulnek does not disclose a traveling cost to the seat. Karambatos teaches:
the cost of the set of prospective customers to the store associated with the business operator (Karambatos [0056]-[0059]). See at least “The method for providing transportation or other activity based offers, in the case of transportation based offers, operates such that a merchant deducts, from the price of goods and/or services to be paid by a consumer, a sum corresponding to a transportation cost incurred by the consumer.” See also [0060] “By controlling the conversion ratio a merchant never has to issue an offer which does not yield a return sufficient to offset its costs.”
Karambatos does not explicitly disclose a traveling cost to the seat. However, Karambatos teaches that the merchant/ business operator can control how much they will spend to acquire a customer based on the expected rate of return. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the travel cost incurred by the user to take advantage of the offer would be considered, because the if the discount is not worth the travel costs, the user is not likely to alter their route to take advantage of the offer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the business operator being a seat provider and selecting offers based on a traveling cost to the user, as taught by Karambatos, because if the travel expense to redeem the offer is too high, it is less likely to be redeemed.

Claim 24 
Agulnek discloses the following:
selecting the set of mobile communication terminals based on the traveling time that is within a predicted time (Agulnek [0055][0060]).  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected [predicted] to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. It would be obvious to modify the reference to include the set of users because the merchant wants as many customers as possible to visit their establishment.




Claim 25
Agulnek discloses the following: 
selecting the set of mobile communication terminals based on a budget of the business operator (Agulnek [0046][0047]). See at least “The advertisement data 502 includes other data 502 (7). Other data 502(7) may indicate to whom the advertising message should be delivered [distribution target]… other data 502(7) may include pricing information [budget] for the Advertisement.” See also [0047] “The representative or business owner may further specify an amount of money to spend per week or month on serving the advertisement messages and well has how much to spend per advertisement message [budget].”   It would be obvious to modify the reference to include the set of users because the merchant wants as many customers as possible to visit their establishment.

Claim 26
Agulnek discloses the following: 
selecting the set of mobile communication terminals based on a budget [0047], the first predicted time is based on a distance between a position of the business operator and a position of each of the set of mobile communication terminals, and the second predicted time is based on a time of occupancy of the seat in the store associate with the business operator (Agulnek [0047][0062][0065]).  Where the reference teaches “The representative or business owner may further specify an amount of money to spend per week or month on serving the advertisement messages and well has how much to spend per advertisement message.” See also “Rather than using the current position as basis for selecting the advertisement, the advertising program identifies advertisements for points of interest located proximate the calculated route prior to the mobile device traveling on the route [first predicted time]. Additionally, the advertising program determines whether the mobile device can reach the destination with the point of interest as a waypoint [second prediction time]. Where the selection unit is referred to as the “advertising program” in the reference [0055].
Agulnek does not explicitly disclose the budget transitions based on a first predicted time and a second predicted time. However, Agulnek teaches that the business owner sets a budget and that the advertising program selects the distribution target based on the destination arrival time. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the targeted user would be selected based on a predicted arrival time and that the budget would be transitioned according to the user’s predicted time because the business owner desires to fill the empty seat even at a slightly greater expense.

Claim 27
Agulnek discloses the following: 
distributing the advertising information to a client, changing the advertising information based on the determined traveling time (Agulnek [0056][0057][0059][0061]). See at least “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 9: 10 am for traveling from the current position of the mobile device to her office with a stop at the diner to have breakfast (current time of 8:20 am, transaction time of 30 minutes and travel time of 20 minutes with the diner as waypoint). Because she is expected to arrive at 9: 10 am that is after the end time of 8: 50 am, the advertising program 204 does not use the advertising content including an incentive that may be redeemed by traveling to the diner, such as a 25% off promotion. Rather, the advertising program selects content that does not includes an incentive that may be redeemed by traveling to the diner, such as a banner advertisement with text and images describing the diner.”
wherein the advertising information includes a message from the business operator (Agulnek [0061]). See “The mobile device 130 provides the advertisement message with the coupon to the user.”
Agulnek does not explicitly disclose a message to a client from the business operator. However, Agulnek teaches that the end user views and interacts with the advertisement message via the display and user interface of the mobile device. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the distribution unit would be a part of the disclosed interface [0059] because that is the most efficient way for a user to receive relevant offers in route to a destination.

Claim 28
Agulnek and Karambatos disclose the limitations above but do not teach advertising information to be displayed where it is viewable by the passenger:
wherein the advertising information is viewable by a passenger of the at least one mobile body, and the advertising information is transmitted to the at least one mobile body for display.  (Juliver et al. [197]). See at least “In a transportation services vehicle this feature may be provided by a "heads up display" which projects information retrieved from the client management server or a similar service onto the inside of the vehicle windshield such that things they actually see optically through the windshield have data overlaid on them.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time and cost and sending it to the driver of the determined mobile body, as taught by Agulnek, and Karambatos, advertising information to be displayed on an outside of a housing of a mobile body, as taught by Juliver et al., to improve the visibility of the target advertisement to the user.

Claim 30
Agulnek discloses the limitations above but does not teach a recording unit which records a history of sending a prospective customer to the business operator:
receiving a notification from a mobile communication terminal of the set of mobile communication terminals; determining the at least one mobile body from the plurality of mobile bodies based on position information of the mobile communication terminal and the position information of the business operator; Page 6 of 17Application No. 15/778,044 Reply to Office Action of August 23, 2021 andAdvisory Action of November 9, 2021transmitting an instruction to a driver of the determined at least one mobile body to send a prospective customer of the set of prospective customers to the business operator, wherein the prospective customer is associated with the mobile communication terminal (Juliver [0137][0176]); See “Another example of a feature of the client application may be to enable the client to modify the route they wish the driver of their vehicle to take, from the suggested, or obvious route to a route the client would prefer. Where the driver receives a notification of a route change. Where the preferred route is the route to the destination location that has presented an offer.
recording a history of the prospective customer being sent to the business operator (Karambatos [0085][0086]). See “the merchant [business operator] may also set parameters that control the circumstances under which its offer is:  displayed to a consumer (for example, it may be that a merchant is a restaurant only wants to be displayed to consumers who have used and redeemed offers at least 10 or more times; this can also serve to reward consumers who are power-users of the system) [having visited a seat]…”
Karambatos does not explicitly disclose recording history of sending the prospective customer to the business operator. However, Karambatos teaches that the merchant/ business operator can track who has received offers because the reference teaches that the operator can choose to only send offers to those that have redeemed before. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a recording unit would capture this information, to help merchant’s narrow parameters of customers who received offers and control their expenses to send advertisements to customers that will actually use them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, a recording unit which records a history of sending a prospective customer to the business operator, as taught by Karambatos, to improve the relevancy of the target advertisement to the user because they have already shown an interest in the establishment.

Claim 31 
Agulnek discloses the following:
further comprising changing a content associated with the advertising information based on the determined demographic information (Agulnek [0046]).  Where the reference teaches “The advertisement data 502 includes other data 502 (7). Other data 502(7) may indicate to whom the advertising message should be delivered, such as every mobile device 130, only mobile devices 130 whose users meet defined demographic information, users with defined preferences, users with behavioral patterns, such as past transactions or interests in prior advertisements, and so on.”
Agulnek does not explicitly disclose changing content. However, Agulnek teaches that only users who meet defined demographic criteria would receive the specific advertising message. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that those who did not meet the demographic criteria would receive other content so that each customer is receiving content that is relevant to their needs. 

Claim 32
Agulnek discloses the following: 
further comprising changing a priority of the advertising information based on the determined demographic information (Agulnek [0046][0066]).  Where the reference teaches “The advertisement data 502 includes other data 502 (7). Other data 502(7) may indicate to whom the advertising message should be delivered, such as every mobile device 130, only mobile devices 130 whose users meet defined demographic information, users with defined preferences, users with behavioral patterns, such as past transactions or interests in prior advertisements, and so on.”
Agulnek does not explicitly disclose changing content. However, Agulnek teaches that only users who meet defined demographic criteria and a defined transaction time would receive the specific advertising message. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that those who did not meet the demographic criteria would receive other lower prioritized content because they would be less likely to respond positively to the incentive. 

Claim 33
Agulnek discloses the following:
wherein the demographic information comprises an age, a personal taste, and gender Page 6 of 9Application No. 15/778,044 Reply to Office Action of January 31, 2022 of each of the set of prospective customers, and the advertising information associated with the business operator is distributed to the set of mobile communication terminals based on the age, the personal taste and gender of the set of prospective customers (Agulnek [0054][0066]). Where the reference teaches, “the advertisement selected may be based upon demographics of the user of the mobile device...” See also [0046] “Other data 502(7) may indicate to whom the advertising message should be delivered, such as every mobile device 130, only mobile devices 130 whose users meet defined demographic information, users with defined preferences  [personal taste], users with behavioral patterns  [personal taste], such as past transactions or interests in prior advertisements, [personal taste] and so on.” EXAMINER NOTE:  Examiner applies official notice of the well-understood, routine, conventional nature of the additional elements where the demographic information comprises age and gender.


Response to Arguments
Applicant's arguments with respect to 35 USC 103 has been fully considered but they are not persuasive. 

Applicant Argues: The Applicant respectfully submits that the combination of Agulnek, Karambatsos, and Juliver does not teach, suggest or render obvious at least, for example, the newly presented features of "controlling the distribution of the advertising information to an interior of the plurality of mobile bodies and an exterior of the plurality of mobile bodies based on the determined demographic information and specific time slots and days of a week," as recited in amended independent claim 14.

Examiner agrees and has relied on Chen (WO 2006/136109) for the teaching.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681